Citation Nr: 0112782	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  98-01 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Evaluation of tendonitis of the right hand, rated zero 
percent disabling from November 1, 1996.

2.  Evaluation of chondrocalcinosis of the right knee, rated 
zero percent disabling from November 1, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from October 1974 until 
October 1996.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of May 1997 from the Buffalo, New York Regional 
Office (RO) which granted service connection for tendonitis 
of the right hand and chondrocalcinosis of the right knee, 
each rated zero percent disabling from November 1, 1996.

With respect to these claims for a higher rating, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has held that an appeal from an original 
rating does not raise the question of entitlement to an 
increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issues 
as noted above.

This case was remanded by a decision of the Board in August 
1999 for further development.  The development has been 
accomplished and the matter has been returned to the Board 
for further appellate review.


FINDINGS OF FACT

1.  Tendonitis of the right hand is manifested by reported 
complaints of pain and swelling on use and some activity 
restrictions, with clinical evidence of decreased grip 
strength, decreased ulnar deviation, and subjective 
tenderness resulting in some functional loss.  There is no 
ankylosis or severe functional impairment.

2.  Chondrocalcinosis of the right knee is manifested by 
reported complaints of episodic pain and swelling, especially 
upon prolonged use, and some activity restriction, with 
clinical findings of slightly diminished range of motion and 
evidence of some tenderness resulting in functional loss.  No 
instability or subluxation has been reported.

CONCLUSIONS OF LAW

1.  The schedular criteria for a 10 percent rating, but no 
more, for tendonitis of the right hand have been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003-5024 (2000); DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

2.  The schedular criteria for a 10 percent rating, but no 
more, for chondrocalcinosis of the right knee have been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (2000); DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that the symptoms associated with his 
service-connected right hand and right knee disabilities are 
more disabling than reflected by the noncompensable 
disability evaluations and warrant a higher rating.  

Under the applicable laws and regulations, disability 
evaluations are determined by applying the criteria set forth 
in the VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155.  The history of a disability must be 
considered.  See 38 C.F.R. §§ 4.1, 4.2.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2000).  Where functional loss is 
alleged due to pain on motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered.  DeLuca v. Brown, 8 
Vet. App. 202, 207-8 (1995).  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

1.  Increased rating for right hand disability.

Service connection for tendonitis of the right hand was 
granted by rating action dated in May 1997 and a 
noncompensable disability evaluation was assigned.  
Tendonitis of the right hand is analogously rated to 
38 C.F.R. § 4.71a, Diagnostic Code 5024 which provides that 
tenosynovitis is rated as degenerative arthritis on the basis 
of limitation of motion of the affected parts.  38 C.F.R. 
§§ 4.20, 4.71a, Diagnostic Code 5024.

Degenerative arthritis when established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  

Pursuant to the filing of his claim, the veteran underwent VA 
examinations February 1997.  Upon special joint evaluation, 
he stated that he began to notice right hand pain in December 
1995 after a considerable amount of typing.  He indicated 
that such symptoms had continued and said that he woke up 
frequently at night "shaking his right hand and wrist."  He 
related that he was right-handed and treated with 
nonsteroidal and anti-inflammatory medication.

Upon physical examination, tenderness was elicited over the 
dorsal aspect of the carpometacarpal joints of the index, 
middle and ring fingers of the right hand.  The veteran's 
grasp was noted to be strong and graded as 5/5.  Abduction of 
the fingers was also strong.  There was no evidence of 
atrophy of the opponens pollicis or the abductor digit 
quinti.  The appellant was able to approximate the tips of 
the fingers to the tip of his thumb without difficulty, and 
the tips of the fingers to the transverse palmar crease in 
the palm without difficulty.  No sensory changes were 
detected in the right palm.  There was no evidence of Tinel's 
sign with percussion of the wrist.  A final diagnosis of 
chronic tendonitis of the right hand and wrist was rendered 
in this regard.  The examiner commented that there was no 
evidence of weakened movements, excess fatigability or 
incoordination of the joint examined.

VA outpatient records show that the appellant sought 
continuing treatment for right upper extremity symptoms.  In 
February 1998, he was seen for complaints of right arm 
numbness and tingling of two months' duration.  Strength in 
the right hand was noted to be 3/5 secondary to tendonitis.  
The veteran was issued a wrist brace at that time.  In March 
1998 the appellant indicated that he continued to have right 
arm tingling as well as forearm pain and swelling.  An 
assessment of tendonitis was recorded.  The veteran was seen 
primarily for symptoms affecting the right shoulder in May 
1998, but also noted at that time that his hands went numb 
upon steering.  Nerve conduction studies of the right wrist 
were performed in July 1998 which were interpreted as showing 
no significant abnormality.  Complaints of pain and tingling 
of the dorsum of the right hand were recorded in July 1998.  
In April 1999, it was noted that he continued to have 
tingling of the right upper extremity and wore a wristband 
for sleeping.  A slight decrease in right hand grip strength 
was ascertained.  It was reported in June 1999 that pain and 
numbness persisted in the entire right hand.  

The veteran was most recently afforded VA examination of the 
right hand in October 1999.  He indicated at that time that 
pain and swelling of the right hand had continued until the 
present and related that he had difficulty using it in 
activities such as opening jars and bowling.  He said that he 
was able to write without difficulty and tie his shoes, and 
that he was independent in other activities of daily living.  
The veteran stated that he continued to use a brace on his 
right hand at night to help his tingling sensation, and took 
nonsteroidal anti-inflammatory medication.  

Upon physical examination, the right hand was warm and dry.  
The radial pulses were palpable.  The examiner stated that 
grip strength would be graded as 4/5 and that abduction of 
the fingers was 5/5.  It was reported that the veteran was 
able to approximate the tips of his fingers to the tip of his 
thumb, and the tips of his fingers to the transverse palmar 
crease without difficulty.  There were no calluses present in 
the right hand and no flexion or extension deformities of any 
of the fingers or thumb.  There was no evidence of tenderness 
or swelling of the metacarpophalangeal, the proximal 
interphalangeal, or the distal interphalangeal joints, and 
fingernails appeared normal.  The veteran evinced subjective 
tenderness of the right wrist with no evidence of swelling.  
Dorsiflexion of the right wrist was to 70 degrees and plantar 
flexion was to 80 degrees.  Radial and ulnar deviation were 
each to 20 degrees.  It was reported that all movements were 
performed pain free and without crepitation.  Repeat prior X-
rays of the right hand were reviewed.  The examiner stated 
that physical examination of the right wrist was essentially 
within normal limits at that time.  

The record in this instance reflects that while clinical 
findings on the whole pertaining to right hand and wrist have 
been minimal, it has been noted that there has been evidence 
of tenderness and slightly decreased grip ability over the 
years.  Reduced ulnar deviation was demonstrated on VA 
examination of the right wrist in October 1999.  Although it 
was noted in February 1997 that manifestations which included 
weakened movement, excess fatigability incoordination were 
not found, and that the appellant had an essentially normal 
examination in October 1999, the record reflects that he has 
sought continuing treatment for pain, tingling and numbness 
affecting the right hand which has been labeled a chronic 
process for which he has been issued a wrist brace.  The 
Board thus finds that notwithstanding the clinical evidence 
which demonstrates that right hand and wrist function is 
substantially full, there is evidence that symptoms incident 
to service-connected disability clearly result some 
functional impairment.  On the basis of such evidence, and 
with consideration of DeLuca, the Board is of the opinion 
that the veteran's reported symptoms of right hand and wrist 
pain results in functional loss due to pain warranting a 10 
percent evaluation dating back to the original grant of 
service connection.  See Fenderson.  The Board finds, 
however, that absent a showing of more significant objective 
evidence of right hand and wrist pathology which may be 
attributable to the service-connected right hand tendonitis, 
an evaluation in excess of 10 percent is not warranted under 
any applicable rating criteria.

2.  Increased rating for right knee disability.

Slight impairment of either knee, including recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment.  Moderate impairment of either knee, including 
recurrent subluxation or lateral instability, warrants a 20 
percent evaluation.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, Code 5257.

Upon VA joints examination in February 1997, the veteran 
rendered a history of injuring his right knee in high school 
and re-injuring it during active duty while wrestling.  He 
stated that he still developed occasional episodes of pain 
with slight swelling about the lateral aspect of the knee.  
He indicated that he noticed occasional pain and stiffness 
when flexing the knee, but denied a history of locking or 
buckling.

Upon examination of the right knee, it was reported that 
flexion was performed to 120 degrees, with extension to zero 
degrees.  There was no evidence of joint effusion, tenderness 
of swelling.  No pain was evinced upon compression of the 
patella or with movement of the patella.  Stress testing 
revealed no evidence of laxity of the anterior cruciate 
ligament or of the medial lateral collateral ligaments.  An 
X-ray of the right knee was interpreted as normal.  A 
diagnosis of chrondocalcinosis of the right knee was 
rendered.  The examiner commented that there was no evidence 
of weakened movements, excess fatigability or incoordination 
of the joint examined.  

A VA outpatient clinic record dated in October 1998 noted 
that the veteran "still had bilateral knee pain." 

Upon VA joint examination in October 1999, the veteran 
related that he continued to have pain and swelling of the 
right knee with prolonged walking and that he was restricted 
from walking more than three or four miles.  He said that his 
knee became painful when kneeling.  He stated that he had had 
no locking or buckling, and had no difficulty climbing and 
descending stairs.  It was reported that right knee pain was 
aggravated by damp and cold weather.

Upon physical examination of the right knee, flexion was 
performed to 130 degrees and extension was zero degrees.  It 
was reported that movement was performed pain free without 
crepitation.  The skin was of normal temperature with no 
evidence of discoloration or ulceration.  A slight degree of 
tenderness was elicited at the superior and lateral aspect of 
the right patella.  There was no evidence of soft tissue 
swelling or joint effusion.  No pain was noted upon 
compression or movement of the patella.  Stress testing 
revealed no evidence of laxity of the anterior cruciate 
ligament or of the medial or lateral collateral ligaments.  
It was reported the prior X-rays of the knee were reviewed.  
A diagnosis of chronic tendonitis of the right knee was 
recorded.  

Recent VA examination of the right knee has disclosed some 
evidence of tenderness of the patella and slightly decreased 
range of motion.  While there was no indication that the 
right knee disability was currently directly resulting in any 
specific manifestations such as weakened movement, excess 
fatigability or pain with normal use, the examiner clearly 
indicated that right knee symptoms were due to a chronic 
process.  A VA outpatient record of October 1998 attests to 
some chronic degree of symptomatology.  The Board thus finds 
that notwithstanding the clinical evidence which demonstrates 
that right knee function is substantially full, there is some 
evidence that symptoms incident to service-connected 
disability does impact the veteran's right knee to some 
extent.  On the basis such evidence, and with consideration 
of DeLuca, the Board is of the opinion that the veteran's 
reported symptoms of right knee pain may be considered slight 
impairment, warranting a 10 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, dating back to the 
original grant of service connection  See Fenderson.  The 
Board finds, however, that absent a showing of more 
significant objective evidence of right knee pathology which 
may be attributable to the service-connected right knee 
chondrocalcinosis, an evaluation in excess of 10 percent is 
not warranted under any applicable rating criteria. 

The Board also notes that the service-connected right knee 
disability does not warrant a separate rating under 
Diagnostic Code 5003 in this instance.  See General Counsel's 
opinion in VAOPGCPREC 23-97 (July 1, 1997); 9-98 ((August 14, 
1998).  

In so finding above, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, which became effective 
during the pendency of this appeal.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  It also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims flied on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099.  See VAOPGCPREC 11-00; Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  It is the Board's conclusion that the new 
law does not preclude the Board from adjudicating the 
veteran's claim of increased ratings for his service-
connected right hand and eight knee disabilities.  It is 
shown that in addition to the Board taking action favorable 
to the veteran by granting the claims for an increase, it is 
found that notification requirements of the new law have been 
substantially complied with in this instance.  The record 
reflects that the appellant was afforded a VA compensation 
and pension examination in February 1997 and that continuing 
VA outpatient clinical records dated in 1998 were requested 
and associated with the claims folder.  The case was remanded 
by a decision of the Board in August 1999 whereupon the 
veteran was contacted in September 1999 and asked to provide 
a list of the VA facilities in which he had been treated.  
The appellant was advised at that time that he could furnish 
additional evidence and argument in support of his claim 
while the case was in remand status.  Additional VA 
outpatient records dating through 1999 were obtained and he 
underwent a comprehensive joint examination in October 1999.  
As well, upon appeal for a higher evaluation for service-
connected disability, the appellant and his representative 
were notified in the July 1997 statement of the case and 
subsequent supplemental statements of case in July 1998 and 
March 2000 of his rights and responsibilities pertaining to 
his appeal, as well as all applicable law upon which the RO 
decision was based.  

The veteran has not pointed to any additional evidence that 
could be obtained that would be material to the issue before 
the Board.  The Board thus finds in this regard there is no 
indication anywhere in the record that there is evidence that 
could be secured that would alter the record upon which this 
appeal is predicated.  Thus, under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the appellant 
resulting from this Board decision does not affect the merits 
of his claim or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2000).  


ORDER

A 10 percent rating, but no more, for tendonitis of the right 
hand is granted subject to controlling regulations governing 
the payment of monetary awards. 

A 10 percent rating, but no more, for chondrocalcinosis of 
the right knee is granted subject to controlling regulations 
governing the payment of monetary awards.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 



